Dixon, C. J.
It was insisted in argument by the counsel for the appellant, Mrs. Rogan, that the proofs show that Williams & Leonard were employed by Mr. Bogan alone, or at least thatit was a joint employment on the part of both Mr. and 'Mrs. Bogan. We have examined the evidence, andaré satisfied of the correctness of the of the finding of the court below upon this point — -that Williams & Leonard commenced the action at the request of Mrs. Bogan as well as that of her husband, and rendered their services as attorneys in the action upon the faith and credit of Mrs. Bogan’s separate estate.
It was furthermore insisted by the same counsel, that if such was the contract, the action should have been against Mrs. Bo-gan at law, and not in equity, and that this suit must be dismissed. We agree with the counsel in the first part of this *542proposition. We think the contract is one which is obligatory upon Mrs. Bogan at law, within the doctrine of Conway v. Smith, 13 Wis., 125, and Todd v. Lee, 15 Wis., 365. It would seem to be not only very convenient but especially necessary to the proper use and enjoyment of her separate estate, that a married woman having such estate should have power to contract with an attorney for his services in order to reduce the same or any part of it to her possession, whenever it is wrongfully withheld by another. It would also seem to be one of the essential attributes of the unqualified dominion given by statute to a married woman over her separate estate, not only that she should be capable of entering into a contract of this nature with reference to such estate, but that such contract should be binding at law. We think that it is.
But upon the other branch of the proposition we do not agree with the counsel. It by no means follows, because the plaintiff has demanded relief in equity when he should have asked a judgment at law for damages, that his action must be dismissed. Judgments at law and relief in equity are now granted by the same judicial tribunals. The old distinction between legal and equitable remedies is abolished, and the forms of pleadings in all civil actions in courts of record are now the same. R. S., ch. 125, sec. 1. Except in cases where there is no answer, the plaintiff is entitled to any relief consistent with the case made by the complaint and embraced within the issue, although it be not the relief specifically demanded. R. S., ch. 132, sec. 29; Emery v. Pease, 20 N. Y., 64. If the plaintiff demands relief in equity, when, upon the facts stated, he is only entitled to a judgment at law, or vice versa, his action does not, as formerly, fail because of the mistake. He may still have the judgment appropriate to the case made by the complaint. This is going, perhaps, somewhat further than this court has heretofore been required to go, but it is no doubt in strict accordance with the letter and spirit of the statutes referred to, and in harmony with the opinion of the highest court *543in the state of New York upon the same statutes, our legislature Raying "borrowed the provisions from that state.
The only remaining question is as to the mode of trial. In an action at law the defendant is entitled to a trial by jury, and this being such an action, Mrs. Bogan is entitled to a trial in that form, unless she has waived it. We are of opinion that she has done so, and that a new trial upon the merits ought not to be granted. It appears from the record that the action proceeded to trial in the court below before the judge alone, without objection; in other words, that the parties consented to that mode of trial. No objections of the kind now urged were taken in the court below. It is a general rule of the practice in appellate courts, that they will not listen to objections not made in the court from which the appeal is taken. An exception to this rule arises upon questions of jurisdiction, but we have seen that this is not such a question. If the defendant had demanded a trial by jury, as she might have done, and it had been denied, the question would have been very different. But as the case now stands, and especially as we are satisfied with the finding of the judge upon the facts, we think that so far the finding should not be disturbed.
We reverse the judgment, and remand the cause with directions that a judgment at law be entered against Mrs. Bogan for the sum found due by the circuit judge.
It may not be improper to add that the result would have been the same even though the action had been one in which the plaintiff was entitled to equitable relief instead of a judgment at law. The judgment provides for an absolute sale of Mrs. Rogan's real estate. If proper to to be rendered at all, it should have provided for a redemption, the same as that given upon the sale of real estate upon execution at law. See Second Ward Bank v. Upman, 12 Wis., 509.
By the Court. — Judgment reversed, and the cause remanded with directions as above stated.